DISMISS and Opinion Filed July 15, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01558-CV

                               LOWELL MERRITT, Appellant
                                         V.
                                 ROBERT DAVIS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01387-2009

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
        Appellant is a pro se vexatious litigant subject to a prefiling order. See TEX. CIV. PRAC.

& REM. CODE ANN. § 11.102(a) (West Supp. 2015). By letter dated May 4, 2016, we instructed

appellant to file, by May 16, 2016, written verification that he had obtained the required order

from the local administrative judge permitting the filing of this appeal. We cautioned appellant

that failure to provide the written verification within the time requested may result in dismissal

of the appeal without further notice. At appellant’s request, we extended the deadline to May 23,

2016.

        As of today’s date, appellant has not provided the written verification. On June 20, 2016,

the Collin County District Clerk filed a letter verifying that there is no order granting appellant
permission to appeal. Accordingly, we dismiss the appeal. See TEX. CIV. PRAC. & REM. CODE

ANN. § 11.1035(b) (West Supp. 2015).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE

151558F.P05




                                          –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LOWELL MERRITT, Appellant                          On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01558-CV        V.                       Trial Court Cause No. 296-01387-2009.
                                                   Opinion delivered by Chief Justice Wright.
ROBERT DAVIS, Appellee                             Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ROBERT DAVIS recover his costs of this appeal from
appellant LOWELL MERRITT.


Judgment entered July 15, 2016.




                                             –3–